Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of group I in the reply filed on 05/31/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
This application is in condition for allowance except for the presence of claim 32 is directed to the invention non-elected without traverse.  Accordingly, claim 32 has been cancelled.
	The following is an examiner’s statement of reasons for allowance: the prior art, either singly or in combination, fails to anticipate or render obvious, the limitations of:  reducing a density of fast neutron flux and/or thermal neutron flux in the initial stream of neutron irradiation to produce a modulated stream of neutron irradiation, wherein the modulated stream of neutron irradiation has a ratio of epithermal flux density to fast neutron flux density that is greater than a ratio of epithermal flux density to fast neutron flux density in the initial stream of neutron irradiation and/or a ratio of epithermal flux density to thermal neutron flux density that is greater than a ratio of epithermal flux density to thermal neutron flux density in the initial stream of neutron irradiation, as required by independent claim 1. Additionally, the prior art fails to suggest:  wherein the neutron irradiation reaching the workpiece has a ratio of epithermal neutron flux density to fast neutron flux density that is about 1:1000 or greater, as required by independent claim 10. Moreover, the prior art also fails to suggest:  positioning a nitride-based semiconductor workpiece in a zone of a nuclear reactor that has a preferentially greater ratio of an epithermal flux density to a fast neutron flux density based on a map of relative flux densities in the reactor; and bombarding the workpiece with a stream of neutron irradiation in the zone of the nuclear reactor to effect transmuting a proportion of a first element in the workpiece to a second element to produce the doped nitride-based semiconductor material, as required by independent claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



July 25, 2022